DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels 8,794,041 (hereinafter Daniels) in view of Awalt, Jr. 5,154,455 (hereinafter Awalt).
Re Claim 13. (Currently Amended)
Daniels discloses a combination comprising: a deadbolt lock assembly (Fig.2-4, 112/10) comprising a lock housing (bolt lock housing within door at 14), a bolt (at 14) slidingly received in said lock housing, a latch (11) rotatably mounted to said lock housing and movable between a locked position and an unlocked position, and a locking mechanism (112) coupled to said latch and said bolt which moves said bolt between an extended position and a retracted position in response to rotation of said latch; and 
a securing device (6, Fig.1-2) which releasably secures said latch (11) in said locked position (Fig.4), said device comprising: a base portion (4) operatively connected to said lock assembly (10); an elongated portion (6) adapted to engage said latch (11); and a hinge mechanism (hinge pin 8) which allows pivotal movement of said base and elongated portions with respect to each other; said elongated portion (6) comprising a pair of substantially parallel fingers (108) separated by an elongated groove (at 1019, Fig.4) which can receive said latch (11) therein; each of said fingers (108) having a first end attached to said hinge mechanism (8) and a terminal free end unconnected to any other structure and terminating in a tip (7) spaced furthest from said hinge mechanism  said terminal free end tip (7) having a curvature towards (at 7) said lock assembly (10) when said latch (11) is within said groove (1019) between said fingers, said free end tip curvature ensuring good contact with said lock assembly base portion to prevent inadvertent rotation of said latch (Fig.4).
While Daniels discloses a terminal portion (7) at the terminus of the fingers (108) which extend perpendicularly to ensure good contact with the latch, Daniels does not teach the use of a curvature on the terminal portion as claimed. 
However, Awalt clearly teaches a similar securing device having a hinged elongated portion (12) with a terminal portion having a curvature (14) to ensure good contact with the latch (col.4, lines 1-6).
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the terminal portion (7) of the elongated portion of Daniels to have a curvature as taught by Awalt as a mechanism for ensuring good contact between the securing device and latch portion as desired to improve functionality of the device.
Re Claim 17. (Previously Presented)
Daniels as modified by Awalt discloses the combination as recited in claim 13 wherein said base portion (4) includes a footer portion (ring 4, 206) which operatively connects to said lock assembly (10), and a neck portion (204) approximately perpendicular to said footer portion, said neck portion operatively connected (holes 206) to said hinge mechanism (8).

Claims 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Awalt as applied to claim 13 above, and further in view of Bernsley 3,423,974 (hereinafter Bernsley).
Re Claim 14. (Currently Amended)
Daniels as modified by Awalt discloses the combination as recited in claim 13 but fails to teach wherein said hinge mechanism (8) provides a consistent biasing force to retain said elongated portion both in a first position wherein said latch is received in said groove between said fingers, and a second position wherein said latch is not received in said groove between said fingers. 
Daniels does disclose that the elongated portion (6) “can be in a variety of positions relative to the axis of the hinge pin” (col.5, lines 30-35).
Bernesley discloses a well known hinge biasing mechanism on a securing device including a spring (28; Fig.1-6, col.2, lines 30-37) to hold the securing device in either the open and closed positions.
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the position holding means of Daniels to include a consistent biasing force provided by a spring taught by Bernesley as a well known mechanism for holding the securing device in various positions as desired to improve functionality of the device.
Re Claim 18. (Previously Presented) 
Daniels as modified by Bernsley discloses the combination as recited in claim 14 wherein said base portion (4) includes a footer portion (ring 4, 206) which operatively connects to said lock assembly (10), and a neck portion (204) approximately perpendicular to said footer portion, said neck portion operatively connected (holes 206) to said hinge mechanism (8).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Awalt and Bernsley as applied to claim 14 above, and further in view of Schwarz 4,639,147 (hereinafter Schwarz).
Re Claim 15. (Previously Presented)
Daniels as modified by Awalt and Bernsley disclose the combination as recited in claim 14 but fail to teach wherein said biasing force is provided by a friction bushing component of said hinge mechanism.
Schwarz discloses a well known hinge biasing mechanism including springs and a friction bushing (19; Fig.2) to hold the securing device in position (col.2, lines 41-68; col.4, lines 15-19; col.5, line 21-22).
It would have been obvious to one of ordinary skill in the art to modify the position holding means of Daniels to include a biasing force provided by springs and friction bushing taught by Bernsley and Schwarz as an alternate mechanism for holding the securing device in various positions as desired to improve functionality of the device. 

Claims 20, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Bernsley as applied to claims 13 and 14 above.
Re Claim 20. (Currently Amended)
As discussed above with respect to claims 13 and 14, Daniels discloses a combination comprising: a deadbolt lock assembly (10,14,112) comprising a lock housing, a bolt slidingly received in said lock housing, a latch (11) rotatably mounted to said lock housing and movable between a locked position and an unlocked position, and a locking mechanism (112) coupled to said latch and said bolt which moves said bolt between an extending position and a retracted position in response to rotation of said latch; and 
a securing device (6) which releasably secures said latch (11) in said locked position, said device comprising: a base portion (4) operatively connected to said lock assembly (10); an elongated portion (6, 108) adapted to engage said latch (Fig.4); and a hinge mechanism (8) which allows pivotal movement of said base and elongated portions with respect to each other; said elongated portion comprising a pair of substantially parallel fingers (108) separated by an elongated groove (at 1019) which can receive said latch therein (Fig.4), each of said fingers (108) having a first end attached to said hinge mechanism (8) and a terminal free end unconnected to any other structure and terminating in a tip (7) spaced furthest from said hinge mechanism ; and Bernsley teaches wherein said hinge mechanism provides a consistent biasing force (28) to retain said elongated portion both in a first position wherein said latch is received in said groove between said fingers, and a second position wherein said latch is not received in said groove between said fingers.
It would have been obvious to one of ordinary skill in the art to modify the position holding means of Daniels to include a biasing force provided by springs taught by Bernsley as a well known mechanism for holding the securing device in various positions as desired to improve functionality of the device.
Re Claim 23. (Previously Presented) 
Daniels as modified by Bernsley discloses the combination as recited in claim 20 wherein said securing device consists of said base portion (4), elongated portion (108), and hinge mechanism (8).
Re Claim 24. (Previously Presented) 
Daniels as modified by Bernsley discloses the combination as recited in claim 20 wherein said base portion (4) includes a footer portion (ring 4, 206) which operatively connects to said lock assembly (10), and a neck portion (204) approximately perpendicular to said footer portion, said neck portion operatively connected (holes 206) to said hinge mechanism.
Re Claim 25. (Previously Presented) 
Daniels as modified by Bernsley discloses the combination as recited in claim 23 wherein said base portion (4) includes a footer portion (ring 4) which operatively connects to said lock assembly (10), and a neck portion (204) approximately perpendicular to said footer portion, said neck portion operatively connected (holes 206) to said hinge mechanism.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels as modified by Bernsley as applied to claim 20 above, and further in view of Schwarz.
Re Claim 21. (Previously Presented)
As discussed above with respect to claim 15, Daniels as modified by Bernsley and Schwarz discloses the combination as recited in claim 20 wherein said biasing force is provided by a friction bushing component (19) of said hinge mechanism.
It would have been obvious to one of ordinary skill in the art to modify the position holding means of Daniels to include a biasing force provided by springs and friction bushing taught by Bernsley and Schwarz as a mechanism for holding the securing device in various positions as desired to improve functionality of the device.

Allowable Subject Matter
Claims 16, 19, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The recitation of the elongated portion “consists of said fingers” overcomes the Daniels fingers 108/7 which include the crossbar at the terminal end of the elongated portion.
Claims 26-32 are allowed.
The recitation of “consisting of” language overcomes the Daniels elongated portion and fingers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Applicant’s arguments against the rejection of independent claim 13 and and the dependent claims, it is noted that Applicant’s arguments are not persuasive. It is respectfully maintained that Daniels teaches the elongated portion comprising fingers and a terminal portion as claimed. Furthermore, with respect to the argument against Awalt, it is respectfully maintained that Awalt teaches a bend toward the latch to ensure good contact.
With respect to Applicant’s arguments against the rejection of independent claims 14 and 20, and their dependent claims, it is noted that Applicant’s arguments are persuasive with respect to the amended “consistent” hinge bias and have necessitated new rejections based on newly cited prior art to Bernsley as set forth above. 
With respect to claims 26 and 30, Applicant's arguments filed 1/21/22 have been fully considered and are persuasive in view of the amendment to recite “consisting of” language.  Applicant has argued that the crossbar portion (adj terminal fingers 7) of Daniels is an additional element which should be excluded under the “consisting of” standard. The examiner agrees in light of the amendment, however, respectfully maintains that the portion (7) of Daniels is not a separate/additional element, but rather an integral portion of the elongated portion (6) which also comprises the integral fingers (108) as shown in Figs. 1-2. Regarding applicant’s further arguments on page 3 of the remarks, Daniels’ “arm receiver 4” is considered integral with the base, just as the “connector portion 7” is integral with the “elongated portion “6”. Similarly, contrary to applicant’s arguments on page 3, the “solid color materials 1019” are not separate additional elements but rather considered integral with the elongated portion. It is noted that applicant has broadly recited a base, elongated portion and hinge mechanism, wherein the elongated portion comprises fingers, similarly to the examiner’s interpretation of the elongated portion (6) of Daniels which also comprises integral fingers (108).  
In addition, it is respectfully submitted that applicant’s own footnoted definition of “finger” on page 3 of the remarks, defines “anything that is long and thin”, which clearly encompasses the shape of the finger portions (108) of Daniels as shown in Fig.2. 
Claims 13-15, 17,18,20,21,23-25 stand finally rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675